Citation Nr: 1008544	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-23 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to October 26, 2007 
for the grant of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from April 1963 to December 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which granted the Veteran service 
connection for prostate cancer and assigned a 100 percent 
disability evaluation, effective October 26, 2007.

The Veteran, in his multiple VA Form 9, Appeal to Board of 
Veterans' Appeals, indicated that he desired a hearing before 
the Board in order to present testimony on the issue on 
appeal.  However, the Veteran failed to appear for his 
scheduled hearing in April 2009, and no request to reschedule 
that hearing has been received.  38 C.F.R. § 20.704(d).  
Accordingly, adjudication of the Veteran's appeal will 
proceed at this time.


FINDING OF FACT

The Veteran's claim of entitlement to service connection for 
prostate cancer was received by the RO on October 26, 2007.


CONCLUSION OF LAW

The requirements are not met for an effective date prior to 
October 26, 2007 for the grant of service connection for 
prostate cancer.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The appellant is appealing the effective date assignment as 
to the grant of entitlement to service connection for 
prostate cancer and his filing of a notice of disagreement as 
to the October 2007 effective date does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the appellant's appeal as to the effective date 
assignment here triggers VA's statutory duties under 38 
U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the appellant of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  This 
has been accomplished here, as will be discussed below.

The April 2008 statement of the case (SOC) and the February 
2009 supplemental SOC (SSOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth 
the relevant law and regulations for assignment of the 
effective date.  In addition, February 2008 and April 2008 VA 
letters explained the basis for determining an effective date 
upon the grant of service connection, in compliance with 
Dingess/Hartman.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
an earlier effective date for the entitlement to service 
connection for prostate cancer.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  See also Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (a remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran).    

Moreover, the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service records and reports of VA and private 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2009).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date shall be in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  See 38 C.F.R. 
§ 3.114.  If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.  If a claim is 
reviewed on the initiative of VA more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement.  If a claim is 
reviewed at the request of a claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a)(1)-(a)(3).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

The Veteran's service in the military ended on December 5, 
1966.  Unfortunately, he did not file a claim for service 
connection for prostate cancer within one year of his 
discharge from service (i.e., by December 5, 1967).  
Nevertheless, the Veteran filed a claim for service 
connection for prostate cancer in October 2007.  At that 
time, the Veteran submitted private medical records 
indicating that he had been diagnosed with prostate cancer in 
April 2007.  Thereafter, in a rating decision dated in 
November 2007, the RO granted entitlement to service 
connection for prostate cancer.  

The Board notes that a Federal District Court held in Nehmer 
v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. 
Cal 1999) (Nehmer II), that, in its 1989 decision voiding all 
denials "made under" the former section 3.311a(d), 
the court intended to void all decisions denying service 
connection for a condition that would qualify for presumptive 
service connection under the regulations subsequently issued 
under the Agent Orange Act of 1991.  However, the holding in 
that case has now been incorporated in regulatory form at 
38 C.F.R. § 3.816 (2009), Awards under the Nehmer Court 
Orders for disability or death caused by a condition 
presumptively associated with herbicide exposure, which 
provides, in pertinent part, as follows:  

(a) Purpose.  This section states effective-date 
rules required by orders of a United States district 
court in the class-action case of Nehmer v. United 
States Department of Veterans Affairs, No. CV-86-
6160 TEH (N.D. Cal.). 

(b) Definitions.  For purposes of this section-

(1) Nehmer class member means: 
(i) A Vietnam veteran who has a covered herbicide 
disease; 

(2) Covered herbicide disease means a disease for 
which the Secretary of Veterans Affairs has 
established a presumption of service connection 
before October 1, 2002 pursuant to the Agent Orange 
Act of 1991, Public Law 102-4, other than chloracne.  
Those diseases are: 
(vii) Prostate cancer. 

(c) Effective date of disability compensation.  If a 
Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the 
effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between 
September 25, 1985 and May 3, 1989, the effective 
date of the award will be the later of the date VA 
received the claim on which the prior denial was 
based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this 
section.  A prior decision will be construed as 
having denied compensation for the same disease if 
the prior decision denied compensation for a disease 
that reasonably may be construed as the same covered 
herbicide disease for which compensation has been 
awarded.  Minor differences in the terminology used 
in the prior decision will not preclude a finding, 
based on the record at the time of the prior 
decision, that the prior decision denied 
compensation for the same covered herbicide disease. 

(2) If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective 
date of the statute or regulation establishing a 
presumption of service connection for the covered 
disease, the effective date of the award will be the 
later of the date such claim was received by VA or 
the date the disability arose, except as otherwise 
provided in paragraph (c)(3) of this section.  A 
claim will be considered a claim for compensation 
for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, 
under the standards ordinarily governing 
compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide 
disability; or 
(ii) VA issued a decision on the claim, between May 
3, 1989 and the effective date of the statute or 
regulation establishing a presumption of service 
connection for the covered disease, in which VA 
denied compensation for a disease that reasonably 
may be construed as the same covered herbicide 
disease for which compensation has been awarded. 

(3) If the class member's claim referred to in 
paragraph (c)(1) or (c)(2) of this section was 
received within one year from the date of the class 
member's separation from service, the effective date 
of the award shall be the day following the date of 
the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or 
(c)(2) of this section are not met, the effective 
date of the award shall be determined in accordance 
with §§  3.114 and 3.400.  

(e) Effect of other provisions affecting retroactive 
entitlement-- (1) General.  If the requirements 
specified in paragraphs (c)(1) or (c)(2) ... of this 
section are satisfied, the effective date shall be 
assigned as specified in those paragraphs, without 
regard to the provisions in 38 U.S.C. 5110(g) or § 
3.114 prohibiting payment for periods prior to the 
effective date of the statute or regulation 
establishing a presumption of service connection for 
a covered herbicide disease.  

 (g) Awards covered by this section.  This section 
applies only to awards of disability compensation or 
DIC for disability or death caused by a disease 
listed in paragraph (b)(2) of this section. 

38 C.F.R. § 3.816 (2009).  

The Veteran is a "Nehmer class member" within the meaning 
of 38 C.F.R. § 3.816(b)(1) and has a "Covered herbicide 
disease" within the meaning of 38 C.F.R. § 3.816(b)(2), 
i.e., prostate cancer.  

Here, the current October 26, 2007, effective date has been 
set in accordance with the provisions of 38 C.F.R. 
§ 3.816(c)(4).  Specifically, if a VA claim was not filed in 
accordance with the time periods listed in 38 C.F.R. 
§ 3.816(c)(1) or (c)(2), i.e., between September 25, 1985 and 
May 3, 1989, or between May 3, 1989 and the effective date of 
the regulation making prostate cancer a disease presumptively 
due to in-service herbicide exposure, the effective date is 
the latter of the date the claim was received (i.e., October 
26, 2007) or the date the disability arose (in April 2007), 
unless, under 38 C.F.R. § 3.816(c)(3), the claim was received 
within one year after separation from service.  

In this regard, the medical evidence of record indicates that 
he was first diagnosed with prostate cancer in April 2007.  
So there could not have been any claim for service connection 
within one year of his discharge from service in December 
1966.  Moreover, under 38 C.F.R. § 3.816(c)(4), the proper 
effective date is not the date the disability arose but the 
later of either when it arose or when the claim was filed - 
which, here, was on October 26, 2007.

The record contains no communication from the Veteran, or an 
authorized representative, thereafter, until October 26, 
2007, when a VA Form 21-526 , with an attached statement, was 
received from the Veteran.  Thus, the Board finds that the 
effective date of November 9, 2006 for the grant of 
service connection for tinnitus is appropriate.  There is no 
indication the Veteran specifically acted to file a claim for 
service connection for prostate cancer prior to October 26, 
2007.  Indeed, he has not alleged that he made any attempts 
to file a claim prior to that date.  As noted above, the file 
is entirely negative for any written communication from the 
Veteran until the Veteran's claim of entitlement to service 
connection for prostate cancer was received by the RO on 
October 26, 2007.  The Board acknowledges that the Veteran's 
representative asserts that the Veteran's complaints of 
initial treatment at the VA medical center in April 2007 
should have been construed as an informal claim of 
entitlement to prostate cancer; however, the Board points out 
that the claimed disability was not shown in the Veteran's 
service medical records, nor confirmed by that VA 
examination, and the existence of the claimed disability was 
a necessary requirement for granting service connection under 
the law then in effect (and this remains unchanged).  As 
such, there is no basis for an effective date for service 
connection for prostate cancer prior to October 26, 2007.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also 
38 C.F.R. § 3.400(b).

Moreover, the Board points out there is no provision for 
payment of benefits from an earlier date based on a 
disorder's existence from a date previous to the receipt of 
the claim, unless the claim is filed within one year of 
separation from service.  See 38 C.F.R. §§ 3.400(b)(2).  

So, for these reasons, the Board finds that there is a 
preponderance of the evidence against the Veteran's claim for 
an earlier effective date for service connection of his 
prostate cancer.  Therefore, his claim must be denied. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim of entitlement to an effective date prior to 
October 26, 2007 for the grant of service connection for 
prostate cancer is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


